816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mart V. EUSTICE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 86-3689.
United States Court of Appeals, Sixth Circuit.
April 23, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The claimant petitions for review of a Benefits Review Board order denying his request for Black Lung Benefits.  The Director, Office of Workers' Compensation Programs now moves to dismiss the claimant's appeal on grounds that it was untimely filed.  The claimant has not filed a response.


2
Following the Board's affirmance of the Administrative Law Judge's decision to deny benefits, the claimant, acting pro se, informed the Board by letter that he wished to appeal.  The Board treated this letter as a request for reconsideration, and denied the request as untimely.  Approximately six months after the Board's original order, the claimant forwarded a copy of his letter to this Court.


3
33 U.S.C. Sec.921(c) provides that an aggrieved claimant may obtain review of a final adverse order of the Benefits Review Board by filing a petition for review with the court of appeals within 60 days following the issuance of such an order.  This Court may not enlarge the time for an appeal from the Board's order.  Fed.  R.  App.  P. 15(a) and 26(b).  Because the claimant did not file any document with this Court within the 60 day time limit, and because an untimely motion for reconsideration does not toll the running of that time limit, see, e.g., Arch Mineral Corp. v. Director, Office of Workers' Compensation Programs, 798 F.2d 215, 219 (7th Cir. 1986), this Court has no jurisdiction to review the Board's order.  Pittston Stevedoring Corp. v.   Dellaventura, 544 F.2d 35 (2nd Cir. 1976), aff'd sub nom.  Northeast Marine Terminal Co., Inc. v. Caputo, 432 U.S. 249 (1977);  Blevins v. Director, Office of Workers' Compensation Programs, 683 F.2d 139, 142 (6th Cir. 1982).  Therefore,


4
It is ORDERED that the motion to dismiss the petition for review is granted.